661 S.E.2d 735 (2008)
Alicia MOORE
v.
CHARLOTTE-MECKLENBURG BOARD OF EDUCATION.
No. 503P07.
Supreme Court of North Carolina.
April 10, 2008.
Luke Largess, Charlotte, for Alicia Moore.
H. Landis Wade, Charlotte, Melissa Kidd, for Board of Education.
Prior report: ___ N.C.App. ___, 649 S.E.2d 410.
ORDER
Upon consideration of the petition filed by Petitioner on the 10th day of October 2007 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*736 "Denied by order of the Court in conference, this the 10th day of April 2008."